Title: To Thomas Jefferson from Thomas Strode, 15 April 1806
From: Strode, Thomas
To: Jefferson, Thomas


                        
                            Sir
                            
                            Culpeper 15th. April 1806
                        
                        Since I wrote You on the 9th. I waited on Mr. Washington, Who Sign’d a Certificate of which the inclosed is a
                            Copy—this Substantiate’s the Sale—tis probable I commented upon the Contract, if I did it was a matter of my own Opinion,
                            which Opinion was form’d from the Particular Circumstances of the Case and from the well known turpitude of Lee’s
                            Character; I think now as I then thought and neither Genl Lee nor any finite Being in existance can by force or Art
                            induce me to Retract from it—Mr. Washington thinks the Certificate he gave Lee to bear a very Different meaning from what
                            has been Represented to me and therefore Requests a Copy of it, to which perhaps he may have some Claim and if there is no
                            impropriety in it I shall feel gratified if it is sent to me, where Sir I assure You shall end the thing being ever again
                            mention’d to You—I am truly sorry one Moment of Your time shd be taken up by this too low, too nefarious Business—may
                            You long live to enjoy the Confidence & affection of a gratefull People is the sincere wish of 
                  Your very Obt.
                            Servt.
                        
                            Thos. Strode
                            
                        
                     Enclosure
                                                
                            
                                11th. April. 1806.
                            
                             I certify that there was a written Solemn Contract Between myself and Genl Lee for Mr. John Strode’s
                                farm on which he lives, but Gen. Lee not making Arangements with Mr. Strode so as to procure me a title, that Contract became Void—long before the Contract was anuld I had inform’d Mr. Thomas Strode of its existance. 
                            
                                 Sign’d Samuel Washington
                        
                            
                            
                                The above is a correct Copy from the original.
                            
                            
                                W. Kerr.
                            
                        
                    
               